 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   JARED L. GRIMMER
     Assistant United States Attorney
 4   501 Las Vegas Boulevard So., Suite 1100
     Las Vegas, Nevada 89101
 5   Phone: (702) 388-6336
     Fax: (702) 388-5087
 6   jared.l.grimmer@usdoj.gov
     Representing the United States
 7

 8                             UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 9

10     UNITED STATES OF AMERICA,                        Case No. 2:17-cr-00055-JCM-PAL

11               Plaintiff
                                                        Motion to Dismiss Indictment
12         vs.                                          Without Prejudice
13     JOSE MANUEL PEREZ VILLALPANDO,
14                Defendant
15

16          The government is in receipt of a copy of the defendant’s valid certificate of United

17   States citizenship and hereby moves for leave of the Court to dismiss the Indictment filed on

18   or about February 15, 2017, without prejudice, pursuant to Rule 48(a) of the Federal Rules

19   of Criminal Procedure.

20          DATED this 9th day of April, 2019.

21                                              Respectfully submitted,

22                                              NICHOLAS A. TRUTANICH
                                                United States Attorney
23
                                                /s/ Jared L. Grimmer
24                                              JARED L. GRIMMER
                                                Assistant United States Attorney
25

26
 1                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 2                                                 -oOo-
 3
       UNITED STATES OF AMERICA,                       Case No. 2:17-cr-00055-JCM-PAL
 4
                  Plaintiff
 5
                                                       [Proposed] Order of Dismissal
           vs.
 6
       JOSE MANUEL PEREZ VILLALPANDO,
 7
                  Defendant
 8

 9

10          IT IS HEREBY ORDERED that the government is granted leave to dismiss the

11   Indictment in the above captioned case filed on or about February 15, 2017, without

12   prejudice.

13
            IT IS FURTHER ORDERED that the Indictment is dismissed without prejudice.
14

15   DATED: April
            _____25,
                  day2019.
                      of ________________, 2019.

16

17
                                                      _____________________   _
18                                                    U.S. DISTRICT COURT JUDGE

19

20

21

22

23

24

25                                            2

26
